Citation Nr: 0829134	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Disabilities resulting from common 
etiology or a single accident and disabilities affecting a 
single body system will be considered one disability.  See 38 
C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of 



unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran has several service-connected disabilities, to 
include post-traumatic stress disorder (PTSD) (50 percent); 
scar with fascial defect, muscle hernia and retained foreign 
body, residual gunshot wound left leg (10 percent); arthritis 
of the left ankle, residual gunshot wound (10 percent); 
multiple scars, residual gunshot wound, lateral thigh, below 
patella, anterior tibia, foot ankle, leg (10 percent); 
residual gunshot wound, leg muscle group XIV (10 percent); 
motor weakness, left foot (foot drop) associated with 
residual gunshot wound, left leg muscle group XIV (10 
percent); left knee synovitis (noncompensable); and scar, 
with retained foreign body, residual gunshot wound, right 
knee, asymptomatic (noncompensable).  He specifically 
contends that he is entitled to a TDIU due to PTSD.  See VA 
Forms 21-8940 dated May 2005 and June 2005; May 2005 VA Form 
21-4138.  

The veteran has not been afforded an appropriate VA 
examination to determine whether any of his service-connected 
disabilities prevent him from maintaining substantially 
gainful employment.  The Board does acknowledge that in 
adjudicating the claim, the RO relied upon VA examination 
reports dated in March 2005.  Fundamental fairness, however, 
warrants the scheduling of an examination specific to the 
veteran's claim for a TDIU, as the March 2005 examinations 
were conducted in conjunction with claims for service 
connection and increased rating.  

The veteran submitted additional evidence subsequent to the 
certification of his claim to the Board, which was 
accompanied by a waiver of RO consideration.  See February 
2008 letter from the Social Security Administration (SSA); 
August 2008 informal hearing presentation.  The letter from 
SSA is a Notice of Award, which reveals that the veteran was 
found to be entitled to monthly disability benefits beginning 
in September 2006.  The medical and legal documents 
pertaining to this award have not been associated with the 
claims folder.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a 



review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  The claim, therefore, must be remanded 
to obtain these records.  38 C.F.R. § 3.159(c)(2).  The 
veteran's recent VA treatment records should also be 
obtained.  See VA Form 9, dated December 5, 2006.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA community based 
outpatient clinic (CBOC) in Binghamton, 
New York, dated since January 2006.  

2.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Thereafter, make arrangements for the 
veteran to have an appropriate VA 
examination(s).  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  All tests deemed necessary by 
the examiner are to be performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (i.e., PTSD; scar with 
fascial defect, muscle hernia and 
retained foreign body, residual gunshot 
wound left leg; arthritis of the left 
ankle, residual gunshot wound; multiple 
scars, residual gunshot wound, lateral 
thigh, below patella, anterior tibia, 
foot ankle, leg; residual gunshot wound, 
leg muscle group XIV; motor weakness, 
left foot (foot drop) associated with 
residual gunshot wound, left leg muscle 
group XIV; left knee synovitis; and scar, 
with retained foreign body, residual 
gunshot wound, right knee, asymptomatic), 
as opposed to any nonservice-connected 
disabilities and advancing age.

In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

